Citation Nr: 0705073	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-26 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for arthritic 
changes, cyst formations, left knee limited extension, 
currently evaluated as 10 percent disabling, to include 
consideration of the propriety of the reduction of a 30 
percent rating to 10 percent, effective from January 1, 2004.

2.  Entitlement to service connection for right knee strain, 
claimed as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1974 to August 1982.

Initially, the Board of Veterans' Appeals (Board) notes that 
with respect to the issue of the propriety of the reduction 
of the rating for arthritic changes, cyst formations, left 
knee limited extension, the veteran has contemporaneously 
been in receipt of a 10 percent rating for left knee 
instability in addition to periodic 100 percent total ratings 
with respect to left knee surgeries he underwent in September 
2004 and more recently, in March 2006.  Entitlement to an 
increased rating for left knee instability is not a subject 
for current appellate consideration.

The issue of entitlement to an increased evaluation for 
arthritic changes, cyst formations, left knee limited 
extension, currently evaluated as 10 percent disabling, to 
include consideration of the propriety of the reduction of a 
30 percent rating to 10 percent, effective from January 1, 
2004, is addressed in the REMAND portion of the decision 
below and is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no disability associated with right knee strain or 
other right knee disability that has been linked to service 
or a service-connected disorder.




CONCLUSION OF LAW

Disability associated with right knee strain was not incurred 
during active service or as a result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Service Connection for Right Knee Strain

Background

Treatment records from 2002 reflect complaints of bilateral 
knee pain.  Department of Veterans Affairs (VA) X-rays from 
April 2003 were interpreted to reveal evidence of early 
arthritic changes of both patellofemoral joints.

April 2004 VA joints examination revealed that the veteran 
reported increased discomfort in the left knee.  In addition, 
he claimed that he had to rely more on his right knee, which 
also produced more pain in that knee.  He denied using a 
brace on the right knee.  The range of motion on the right 
knee was from 0 to 138 degrees, with no ligamentous 
instability.  Gait was noted to be slightly antalgic in the 
examining room, but when the examiner watched the veteran 
walking down the hallway after the examination, he noted that 
that the veteran was no longer antalgic.  An X-ray of the 
right knee at this time was interpreted to reveal an 
unremarkable examination without significant change when 
compared to the study of April 2003.  

The assessment was right knee chronic strain.  It was the 
examiner's opinion that with a reasonable degree of medical 
certainty, it was not at least as likely as not a 
compensatory condition which was secondary to the veteran's 
service-connected left knee.  The examiner further commented 
that there was also evidence of possible symptom 
magnification by the veteran.

A VA treatment record from July 2004 reflects a diagnosis 
that included osteoarthritis of the knee, left greater than 
right.

At the veteran's hearing in August 2004, he maintained that 
he had a right knee disorder that was caused by his service-
connected left knee disability.

At the veteran's hearing before the Board in September 2006, 
the veteran once again testified that his left knee had 
caused disability in his right knee.


Analysis

The Board has carefully review the record as to this claim 
and first notes that service connection may be granted for a 
disability arising from injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (2006).  

In addition, under the basic statutory framework and the case 
law, it is also clear that a fundamental element for the 
establishment of service connection is competent evidence of 
current "disability."  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  It has also been held that to 
constitute a disability, there must be evidence of the actual 
current existence of "disability."  Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Here, while the record reflects numerous complaints and 
findings of right knee pain, and early arthritic changes have 
been diagnosed bilaterally, the April 2004 VA joints examiner 
reviewed the claims file containing such references and 
unequivocally opined that with a reasonable degree of medical 
certainty, the veteran's right knee strain was not at least 
as likely as not a compensatory condition which was secondary 
to the veteran's service-connected left knee.  The Board 
further observes that although the veteran in good faith 
believes that he currently suffers from a right knee disorder 
that is related to his service-connected left knee 
disability, he has not demonstrated any special education or 
medical training that enables him to diagnose a right knee 
disorder, or to express an opinion on medical causation with 
respect to such disorders.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board also notes that there is no competent medical 
opinion that contradicts the opinion of the April 2004 VA 
examiner.  The veteran and his representative had the 
opportunity to provide such evidence but apparently chose not 
to do so.  

In summary, in weighing the probative value of the veteran's 
statements and the diagnoses of early arthritic changes 
bilaterally, and the lack of current findings or diagnoses 
together with the April 2004 examiner's opinion, on the 
other, the Board finds the latter to be of far more probative 
value, and that the preponderance of the evidence is clearly 
also against this claim.

The Board additionally notes that even if the Board were to 
find that diagnoses of osteoarthritis in 2004 and early 
arthritic changes in April 2003 were sufficient evidence of 
current right knee disability, there would still need to be 
evidence linking such disability to service or to service-
connected disability, and there is no such evidence of 
record.  In fact, the April 2004 examiner opined not only 
that there was no compensatory right knee condition, but also 
that it was not secondary to the veteran's service-connected 
left knee.  There is also only one reference to the treatment 
of the right knee during service in June 1979 (X-rays at this 
time and in March 1980 were indicated to be normal), and no 
additional evidence of further treatment of the right knee 
during service or for right knee arthritis within one year 
after service.  Thus, a preponderance of the evidence would 
still clearly be against the claim.


II.  Veterans Claims Assistance Act of 2000

The Board further notes that this matter has been developed 
pursuant to the guidelines established in the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  In this regard, the 
record reflects that the veteran has been sufficiently 
advised of the evidence needed to substantiate his service 
connection claim.

First, a March 2004 letter advised the veteran of the 
evidence necessary to substantiate his claim for service 
connection for a right knee disability as secondary to his 
service-connected left knee disability, and the respective 
obligations of the VA and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was also provided with a March 2006 letter that 
notified him of the bases for assigning ratings and effective 
dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Although the March 2004 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claims.

Consequently, based on all of the foregoing, the Board finds 
that remand of these claims for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.


ORDER

The claim for service connection for right knee strain is 
denied.


REMAND

With respect to the remaining issue of entitlement to an 
increased evaluation for arthritic changes, cyst formations, 
left knee limited extension, currently evaluated as 10 
percent disabling, to include consideration of the propriety 
of the reduction of a 30 percent rating to 10 percent, 
effective from January 1, 2004, at the time of the veteran's 
hearing before the Board in September 2006, the veteran 
indicated that he had an appointment with VA on that date to 
address his need for a left total knee replacement.  
Although, the veteran's service representative stated that 
appropriate steps would be taken to make sure the additional 
VA records from this consultation and any subsequent VA care 
would be associated with the record, the Board notes that the 
claims file does not contain any VA treatment records dated 
after April 2006.  Consequently, as there is an indication 
that there are additional pertinent VA treatment records that 
are not in the claims file, the Board finds that this matter 
should be remanded for the purpose of obtaining any missing 
VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Steps should be taken to obtain any 
pertinent VA treatment records for the 
veteran dated in and after April 2006.

2.  After the completion of any 
additional development deemed 
appropriate in addition to that 
requested above, the issue of 
entitlement to an increased evaluation 
for arthritic changes, cyst formations, 
left knee limited extension, currently 
evaluated as 10 percent disabling, to 
include consideration of the propriety 
of the reduction of a 30 percent rating 
to 10 percent, effective from January 
1, 2004, should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case, 
and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


